DETAILED ACTION
In response to communications filed 01/04/2021.
Claims 13-20 and 33-56 are allowed.
Claims 1-12 and 21-32 are canceled via Examiner’s Amendment. 
Claims 41-56 are added via Examiner’s Amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/04/2021 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christian LaForgia (reg. no. 71,227) on March 26th 2021.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 13 and 33 as the following:

--13. (Amended) A method comprising:
receiving one or more messages comprising configuration parameters for: 
a plurality of cells comprising a secondary cell;
a scheduling interval for periodic resource allocation
a deactivation timer;
receiving downlink control information (DCI) indicating activation of the periodic resource allocation, wherein the DCI comprises a radio resource assignment for the periodic resource allocation;
transmitting, using the radio resource assignment and at a first time determined based on the scheduling interval, one or more packets; and
starting or restarting, based on the secondary cell being active and based on the first time, the deactivation timer for the secondary cell.--

--33. (Amended) A wireless device comprising:
one or more processors;
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:

a plurality of cells comprising a secondary cell;
a scheduling interval for periodic resource allocation
a deactivation timer;
receive downlink control information (DCI) indicating activation of the periodic resource allocation, wherein the DCI comprises a radio resource assignment for the periodic resource allocation;
transmit, using the radio resource assignment and at a first time determined based on the scheduling interval, one or more packets; and
start or restart, based on the secondary cell being active and based on the first time, the deactivation timer for the secondary cell.--

Cancel claims 1-12 and 21-32.

Add claims 41-56 as the following:

--41. (New) A non-transitory computer readable medium comprising instructions that, when executed, configure a wireless device to: 
receive one or more messages comprising configuration parameters for: 
a plurality of cells comprising a secondary cell;
a scheduling interval for periodic resource allocation; and
a deactivation timer;

transmit, using the radio resource assignment and at a first time determined based on the scheduling interval, one or more packets; and
start or restart, based on the secondary cell being active and based on the first time, the deactivation timer for the secondary cell.--

--42. (New) The non-transitory computer readable medium of claim 41, wherein the periodic resource allocation is semi-persistent scheduling.--

--43. (New) The non-transitory computer readable medium of claim 41, wherein the instructions, when executed, configure the wireless device to:
determine a plurality of periodic resources, wherein a resource of the plurality of periodic resources is determined at least based on the scheduling interval.--

--44. (New) The non-transitory computer readable medium of claim 43, wherein a resource of the plurality of periodic resources is determined at least based on a time of an initial resource.--

--45. (New) The non-transitory computer readable medium of claim 41, wherein the instructions, when executed, configure the wireless device to:


--46. (New) The non-transitory computer readable medium of claim 45, wherein the instructions, when executed, configure the wireless device to stop starting or restarting based on the periodic resource allocation being released explicitly.--

--47. (New) The non-transitory computer readable medium of claim 45, wherein the instructions, when executed, configure the wireless device to stop starting or restarting based on the periodic resource allocation being released implicitly.--

--48. (New) The non-transitory computer readable medium of claim 41, wherein the instructions, when executed, configure the wireless device to:
start or restart the deactivation timer further based on receiving DCI indicating a grant.--

--49. (New) A system comprising:
	a wireless device; and 
	a base station, 
wherein the base station is configured to: 
transmit one or more messages comprising configuration parameters for: 
a plurality of cells comprising a secondary cell;
a scheduling interval for periodic resource allocation; and

transmit downlink control information (DCI) indicating activation of the periodic resource allocation, wherein the DCI comprises a radio resource assignment for the periodic resource allocation, and
	wherein the wireless device is configured to: 
transmit, using the radio resource assignment and at a first time determined based on the scheduling interval, one or more packets; and
start or restart, based on the secondary cell being active and based on the first time, the deactivation timer for the secondary cell.--

--50. (New) The system of claim 49, wherein the periodic resource allocation is semi-persistent scheduling.--

--51. (New) The system of claim 49, wherein the wireless device is configured to determine a plurality of periodic resources, wherein a resource of the plurality of periodic resources is determined at least based on the scheduling interval.--

--52. (New) The system of claim 51, wherein a resource of the plurality of periodic resources is determined at least based on a time of an initial resource.--

--53. (New) The system of claim 49, wherein the wireless device is configured to stop, based on the periodic resource allocation being released, starting or restarting the deactivation timer for the secondary cell.--

--54. (New) The system of claim 53, wherein the wireless device is configured to stop starting or restarting based on the periodic resource allocation being released explicitly.--

--55. (New) The system of claim 53, wherein the wireless device is configured to stop starting or restarting based on the periodic resource allocation being released implicitly.--

--56. (New) The system of claim 49, wherein the wireless device is configured to start or restart the deactivation timer further based on receiving DCI indicating a grant.-

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches starting or restarting a deactivation timer for a secondary cell based on the secondary cell being active and a scheduling interval.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Iouchi et al. (US 2017/0347270 A1) that teaches receiving configuration information for secondary cells..  There also exists prior art such as Lee et al. (US 2018/0049184 A1) that teaches starting or restarting a SCell deactivation timer.  However the prior arts on record alone or in combination fails to teach and/or suggest starting or restarting a deactivation timer for a secondary cell 
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 13, 31, 41 and 49 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468